Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 23, 2018

                                       No. 04-18-00273-CR

                                   Mark Henry BENAVIDES,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR7193
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
       After this court granted appellant’s first request for an extension of time, appellant’s brief
was due October 19, 2018. Appellant has not filed a second motion for extension of time,
seeking an additional thirty days in which to file his brief. After review, we GRANT appellant’s
motion and ORDER appellant to file his brief in this court on or before November 19, 2018.

     We order the clerk of this court to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court